Citation Nr: 0710711	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include depression and post-traumatic stress 
disorder (PTSD), to include as due to service-connected 
disability.

2.  Entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for degenerative 
and arthritic changes, lumbar spine with spinal stenosis.

3.  Entitlement to an effective date earlier than February 
25, 2004, for the award of service connection for motor and 
sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis.

4.  Entitlement to an effective date earlier than February 
25, 2004, for the award of service connection for motor and 
sensory deficits, left lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis.

5.  Entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for sinusitis with 
allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
October 1981 and from February 1991 to July 1991, with 
periods of active duty for training.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied service connection for 
depression and PTSD.  It is also before the Board on appeal 
from a December 2004 rating decision that awarded service 
connection for degenerative and arthritic changes, lumbar 
spine with spinal stenosis, effective October 15, 2002; motor 
and sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis, effective February 25, 2004; motor and sensory 
deficits, left lower extremity, associated with degenerative 
and arthritic changes, lumbar spine with spinal stenosis, 
effective February 25, 2004; and sinusitis with allergies, 
effective October 15, 2002.

The Board notes that additional evidence in support of the 
veteran's claim was received at the time of her January 2007 
hearing before the undersigned.  Such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration. 

FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's depression was incurred or aggravated 
during active duty or is related to a service-connected 
disability, or that the veteran has a current diagnosis of 
PTSD.  

2.  The veteran's claim for service connection for a back 
injury was received October 15, 2002.  

3.  Entitlement to service connection for motor and sensory 
deficits, right lower extremity, associated with degenerative 
and arthritic changes, lumbar spine with spinal stenosis, was 
not shown prior to February 25, 2004.

4.  Entitlement to service connection for motor and sensory 
deficits, left lower extremity, associated with degenerative 
and arthritic changes, lumbar spine with spinal stenosis, was 
not shown prior to February 25, 2004.

5.  The veteran's claim for service connection for sinusitis 
was received October 15, 2002.


CONCLUSIONS OF LAW


1.  A psychiatric condition, to include PTSD was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  The criteria for an effective date earlier than October 
15, 2002 for the award of service connection for degenerative 
and arthritic changes, lumbar spine with spinal stenosis, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for an effective date earlier than February 
25, 2004, for the award of service connection for motor and 
sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

4.  The criteria for an effective date earlier than February 
25, 2004, for the award of service connection for motor and 
sensory deficits, left lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date earlier than October 
15, 2002, for the award of service connection for sinusitis 
with allergies have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Earlier Effective Date Claims

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

On October 15, 2002, VA received the veteran's claim for 
service connection for allergies and a back injury.  This 
claim led to the December 2004 rating decision granting 
service connection for the veteran's low back condition and 
sinusitis, each effective October 15, 2002.  The rating 
decision explained the effective date by noting that October 
15, 2002, was the date of receipt of the claim for service 
connection.

Applying the pertinent VA regulations to the facts, it is 
clear that an effective date earlier than October 15, 2002, 
is not warranted for the award of service connection for a 
back condition or for the award of service connection for 
sinusitis.  The provisions of 38 C.F.R. § 3.400(b)(2) provide 
in pertinent part that the effective date of an award of 
direct service connection, based on an original claim, will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  

In this case, the veteran's claims of entitlement to service 
connection for a back disability and sinusitis were received 
October 15, 2002, and thereafter the RO granted service 
connection, effective from October 15, 2002, or the date of 
receipt of the claim.  There is no evidence or statement 
prior to the October 15, 2002 claim for service connection 
for a back injury and allergies that can be construed as a 
formal claim for service connection. 

The Board has also considered whether the claims file 
contains any informal claims of entitlement to service 
connection for a low back disability or sinusitis prior to 
October 15, 2002, that would enable assignment of an earlier 
effective date.  In this vein, an informal claim is defined 
as "[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant...."  38 
C.F.R. § 3.155.  Such an informal claim must identify the 
benefit sought; and, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.

Moreover, under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits. However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service- connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157(b)(1) (2006).

In the present case, the claims file contains both VA and 
private treatment records. However, none of these documents 
can serve as an informal claim in this case. Indeed, the 
provisions of 38 C.F.R. § 3.157 only apply once a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  Here, the veteran's claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b), 
and, as such, that regulation does not afford a basis for 
finding that her claim, be it formal or informal, of 
entitlement to service connection for a right knee disability 
was filed earlier than July 17, 2000. 38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).  Additionally, 
because such treatment reports do not express an intent to 
seek service connection, they do not constitute informal 
claims under 38 C.F.R. § 3.155.

Based on the foregoing, the Board finds that an effective 
date prior to October 15, 2002 for the grant of service 
connection for the veteran's low back disability and 
sinusitis is not warranted.  Indeed, as it is the 
"unequivocal command" of 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor, Rodriquez v. West, 189 F.3d 1351 
(Fed.Cir. 1999), the RO granted the earliest effective dates 
for grants of service connection for a low back disability 
and sinusitis that the law allows.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Therefore, an effective date earlier than October 15, 2002, 
for the award of service connection for degenerative and 
arthritic changes, lumbar spine with spinal stenosis, and 
sinusitis with allergies, is not warranted.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The December 2004 rating decision also granted service 
connection for the veteran's right lower leg and left lower 
leg low disabilities, each effective February 25, 2004.  The 
rating decision explained the effective date by noting that 
February 25, 2004, was the date of a VA examination report 
which included the opinion that the veteran's spinal stenosis 
was more likely than not causing her motor and sensory 
deficits in the lower extremities.  

Applying the pertinent VA regulations to the facts, it is 
clear that an effective date earlier than February 25, 2004, 
is not warranted for the award of service connection for a 
right lower leg disability or the award of service connection 
for a left lower leg disability.  The provisions of 38 C.F.R. 
§ 3.400(b)(2) state in pertinent part that the effective date 
of an award of direct service connection, based on an 
original claim, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  

In this case, the veteran's October 2002 claim did not 
identify any symptoms, diagnoses, findings or complaints 
linked to her legs, or seek service connection for any leg 
condition.  It was not until the February 2004 VA examination 
that the veteran's leg conditions were noted and associated 
with her service-connected low back condition.  Thereafter 
the RO granted service connection, effective from February 
25, 2002, which was the earliest date entitlement was shown.  
There is no evidence or statement prior to the February 2004 
VA examination that can be construed as an earlier formal or 
informal claim for service connection for the leg conditions.  
Thus, the Board finds that an effective date prior to 
February 25, 2004 for the grant of service connection for the 
veteran's right and left lower extremity disabilities is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Therefore, an effective date earlier than February 25, 2004 
for the grant of service connection for the veteran's motor 
and sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis; and motor and sensory deficits, left lower 
extremity, associated with degenerative and arthritic 
changes, lumbar spine with spinal stenosis, is not warranted.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board recognizes that in correspondence and during a 
January 2007 hearing before the undersigned Acting Veterans 
Law Judge, the veteran made specific contentions with respect 
to her earlier effective date claims.  

First, she argues that the effective date of her awards 
should be in March 1987, when an X-ray was first taken after 
she injured her low back while on active duty for training.  
Additionally, she contends that she submitted a claim for 
service connection in 1987.  The Board notes, however, that a 
review of the veteran's claims file is negative for any 
indication that she submitted a claim for service connection 
in 1987.  Further, it is the "unequivocal command" of 38 
U.S.C.A. § 5110(a) that the effective date of benefits cannot 
be earlier than the filing of an application therefore.  
Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999).  

The veteran also contends that when she raised her low back 
claim on October 15, 2002, a VA employee in Houston told her 
that VA computer records indicated she already had a claim 
pending.  She points out that her claims file has an August 
1991 claim for service connection for other conditions, yet 
no documentation for her earlier claim for service connection 
for a back condition.  She thus contends that the Houston VA 
office must have documentation, not yet associated with her 
claims file, proving that she did have an earlier claim for 
service connection for a back condition.  She claimed she 
received a denial letter on this issue while living in 
Houston.

As previously discussed, the record does not show that the 
veteran claimed service connection for a back condition at 
any time earlier than October 15, 2002.  The April 1991 claim 
was for service connection for conditions other than her 
back.  The veteran has not provided any information with 
which a search at the Houston RO could be made for 
documentation corroborating her testimony.  Again, it is the 
"unequivocal command" of 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefore.  Rodriquez v. West, 189 F.3d 
1351 (Fed.Cir. 1999).  

Service Connection Claim

The veteran contends that she has a psychiatric condition.  
She contends variously that it is due to her service-
connected low back condition and the poor treatment she has 
received from VA.  She also relates stress since returning 
from Gulf War.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(a)(2006).  Secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service-connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records are negative for 
symptoms, findings or diagnoses referable to a psychiatric 
disability.  Clinical psychiatric examinations conducted in 
1981, 1985, 1989, 1991 and 1992 all showed normal findings.  
The veteran denied pertinent complaints in reports of medical 
history dated in 1979, 1985, 1989 and 1991.  She left a 1992 
report blank for depression or excessive worry and nervous 
trouble of any sort.  On an undated report for mobilization, 
she indicated depression or excessive worry but denied 
nervous trouble of any sort.  Overall, the veteran's service 
medical records do not indicate that a current psychiatric 
disability was incurred in active service.  

The veteran's post-service treatment records show diagnoses 
of major depression, adjustment disorder with mixed emotional 
features, manic depressive episode, dysthymia and dysthymic 
disorder, beginning nearly a decade after her last separation 
from service.  In 1999, she informed a VA psychiatrist that 
she had a three-year history of depressed mood.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, the record does not contain a medical 
opinion linking the veteran's current depression or dysthymia 
to her service.  The veteran's own contentions of such a 
relationship do not support her claim.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion as to the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence that her depression or 
dysthymia are related to service.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for depression.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's claim for service connection for 
PTSD, the Board additionally observes that service connection 
for this condition in particular requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The competent medical evidence before the Board is negative 
for any diagnosis of PTSD.  As a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As a result, the veteran's 
assertions do not constitute competent medical evidence that 
she has PTSD.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2005; rating 
decisions dated in April 2003 and December 2004; statements 
of the case dated in May 2003 and January 2006; and a 
supplemental statement of the case dated in November 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence dated in March 2006 provided the veteran the 
relevant Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor her 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

The Board also finds that VA need not provide an examination 
for the veteran's claim for a psychiatric condition.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  In this case, there is no indication that the 
veteran's post-service diagnoses are related to service or a 
service-connected disability.  The information and competent 
medical evidence of record (which shows no psychiatric 
diagnoses during service and no psychiatric complaints or 
findings for nearly a decade after her most recent 
separation), as set forth and analyzed above, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      



ORDER

Entitlement to service connection for a psychiatric 
condition, to include depression and PTSD, to include as due 
to service-connected disability, is denied.  

Entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for degenerative 
and arthritic changes, lumbar spine with spinal stenosis, is 
denied.

Entitlement to an effective date earlier than February 25, 
2004, for the award of service connection for motor and 
sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis, is denied.

Entitlement to an effective date earlier than February 25, 
2004, for the award of service connection for motor and 
sensory deficits, left lower extremity, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis, is denied.

Entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for sinusitis with 
allergies is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


